DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2020.
Applicant’s election without traverse of claims 13-17 in the reply filed on 08/11/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the customized alveolar bone tissue" in line 6.  There is insufficient antecedent basis for this limitation in the claim. The term “a customized alveolar bone tissue 
Any claim depending upon an indefinite claim is itself indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loh et al. (US 2003/0109784 A1).
Regarding claim 13, Loh discloses a method of forming a customized bone tissue shielding an alveolar bone loss region (title and abstract disclosing method of forming profiled sheet as prosthesis and paragraph [0031] lines 1-11 disclosing forming prosthesis for jaw portions in the same manner as any bone with a defective portion) with the steps of: obtaining image data of the alveolar bone loss region through a computerized tomography scan (Fig. 1 element 101 and 102),
forming a mold of the alveolar bone loss region from the image data and removing a region corresponding to the customized alveolar bone tissue from the mold (Fig. 7 element 124a being the mirror image of the defective region and thus the bone loss region, forming a mold Fig. 7 element 138 
	forming a customized alveolar bone tissue on the mold and removing the mold from the customized alveolar bone tissue (Fig. 7 element 140 is the mold with the removed customized bone tissue region and it used to form a customized bone region by a sheet stamped onto the mold paragraph [0030] lines 1-14 disclosing the biocompatible material being pressed on the modified mold and is release for clean up thus being removed from the mold). 
	Regarding claim 15, Loh further discloses where the forming of the customized alveolar bone tissue includes forming a cover portion in an empty region formed by the removing of the region corresponding to the customized alveolar bone from the mold (paragraph [0030] lines 1-7 the cover is formed in the space between the mold and the punch corresponding to the mold) and forming an adhesion portion extending from an end of the cover portion (e.g. “extra area”, see paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device)
	Regarding claim 16, Loh further discloses forming an uneven portion at an adhesion surface of the adhesion portion (paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device via elements such as screws and thus the screw holes are uneven portions the extend out from the adhesion surface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14 and  17 are rejected under 35 U.S.C. 103 as being unpatentable over Loh et al. (US 2003/0109784 A1).
Regarding claim 14, Loh further discloses where the obtaining of image data includes obtaining three-dimensional image data of the alveolar bone loss region (paragraph [0005] lines 9-16, paragraph [0017] lines 1-7, etc.), and where the forming of the mold includes rapid prototyping techniques using the 3d image data (paragraph [0027] lines 18-19, paragraph [0029] lines 5-10), but fails to explicitly disclose where the particular rapid technique is 3d printing instead of SLS. However there are a number of choices available to a person of ordinary skill in the art for rapid prototyping, e.g., 3D printing or stereo lithography, SLS, etc. and thus it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a the rapid prototyping technique of 3D printing instead of SLS as “When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person KSR Int’l Co. v. Teleflex, Inc., 550 U.S. __, 82 USPQ2d 1385 (2007).

Regarding claim 17, Loh discloses structure substantially identical to the instant application as discussed above but fails to explicitly disclose where the adhesion portion surface is formed with a receiving groove instead of screw holes ((paragraph [0030] lines 7-11 disclosing the cover has an adhesion portion that slightly extends to allow attachment of the device via elements such as screws).
However, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to make the different portions of the surface of the adhesion portion having a receiving groove in place of cones or to be of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P SAUNDERS whose telephone number is (571)270-3250.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.P.S/Examiner, Art Unit 3772                                                                                                                                                                                                        04/09/2021
/EDWARD MORAN/Primary Examiner, Art Unit 3772